DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 07/07/2022 has been entered. Claims 2 was cancelled. Claims 17-18 were added new. Claims 1 and 3-18 remain pending in the application. Claims 8-14, 16 were withdrawn from consideration as non-elected invention.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14, 16 directed to an invention non-elected without traverse.  Accordingly, claims 8-14 and 16 have been cancelled.

Response to Arguments
Applicant’s arguments, see remarks filed on 07/07/2022 with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive. As previously admitted in the Non-Final Rejection 04/07/2022, Ito (U.S. Patent No. 6,893,218) fails to teach “the height of the separation cylinder end surface in the axial direction is larger than the height of the inner end surface in the axial direction”. The Examiner also acknowledges the original disclosure of the application teaches the claimed dimensional relationship increases a range in which the separability of the two air flows can be maintained in the relative positional relationship between the separation cylinder and the separation plate (paragraphs [0058]-[0061], [0245]-[0246]). Because the claimed dimensional relationship has a mechanical function not taught in the prior art, the claimed dimensional relationship patentably distinguish the claimed invention from the prior art (see MPEP 2144.04) and therefore it would not have been an obvious matter of design choice to modify the blower of Ito to incorporate the claimed dimensional relationship wherein the height of the separation cylinder end surface in the axial direction is larger than the height of the inner end surface in the axial direction. The 35 U.S.C. 102 and 103 rejections of claims 1, 5-7 and 15 have been withdrawn. 

  Allowable Subject Matter
Claims 1 and 3-7, 15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter “the height of the separation cylinder end surface in the axial direction is larger than the height of the inner end surface in the axial direction”.
In the closest prior art, Ito (U.S. Patent No. 6,893,218) discloses a centrifugal blower comprising: a centrifugal fan (20; figure 1) having a plurality of blades (21, 22) disposed about a fan axis (CL), to blow out air drawn from one side in an axial direction of the fan axis outward in a radial direction (as indicated in arrows A1 and A2); and a separation cylinder (47) disposed inward of the plurality of blades in the radial direction of the centrifugal fan (cylinder 47 is radially inward of blades 21; figure 1), and having an opening portion in both sides in the axial direction (as shown; figure 1), in a tubular shape expanding in the radial direction as extended from the one side in the axial direction toward an end on the other side in the axial direction (as shown in embodiment of figure 4), to separate an air flow directed toward the centrifugal fan into two air flows (as shown; figure 4), wherein the centrifugal fan has a separation plate (24) provided to intersect each of the plurality of blades and shaped to extend outward from an inner side in the radial direction (as shown; figure 4), to blow out the two air flows separated by the separation cylinder from the centrifugal fan in a state in which the two air flows are separated as air flowing through the one side in the axial direction and air flowing through the other side in the axial direction (as shown; figure 4), the separation plate has an inner end surface extending from the one side to the other side in the axial direction at a position of an inner end in the radial direction, the separation cylinder has a separation cylinder end surface extending from the one side to the other side in the axial direction at a position of an end on the other side in the axial direction, and a height of one of the separation cylinder end surface and the inner end surface in the axial direction is larger than a height of the other of the separation cylinder end surface and the inner end surface in the axial direction (see annotated enlarged figure 4 below).


    PNG
    media_image1.png
    450
    843
    media_image1.png
    Greyscale



As previously admitted in the Non-Final Rejection 04/07/2022, Ito (U.S. Patent No. 6,893,218) fails to teach “the height of the separation cylinder end surface in the axial direction is larger than the height of the inner end surface in the axial direction”. The original disclosure of the application teaches the claimed dimensional relationship increases a range in which the separability of the two air flows can be maintained in the relative positional relationship between the separation cylinder and the separation plate (paragraphs [0058]-[0061], [0245]-[0246]). Because the claimed dimensional relationship has a mechanical function not taught in the prior art, the claimed dimensional relationship patentably distinguish the claimed invention from the prior art (see MPEP 2144.04) and therefore it would not have been an obvious matter of design choice to modify the blower of Ito to incorporate the claimed dimensional relationship wherein the height of the separation cylinder end surface in the axial direction is larger than the height of the inner end surface in the axial direction.
Claims 3-5 are also allowed by virtue of their dependency on claim 1.
Claim 6 also contains the same allowable subject matter “the height of the separation cylinder end surface in the axial direction is larger than the height of the inner end surface in the axial direction”.
Claim 7 and 17-18 are also allowed by virtue of their dependency on claim 1.
Claim 15 also contains the same allowable subject matter “the height of the separation cylinder end surface in the axial direction is larger than the height of the inner end surface in the axial direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wright (U.S. Patent No. 10,723,196) teaches wherein the separation cylinder is continuously formed with the separation plate.
Vincent (U.S. Patent No. 10,421,336) teaches a centrifugal fan having a separation cylinder but Vincent does not teach a separation plate.
Hoyle (U.S. Pre-Grant Publication No. 2018/0170146) teaches wherein the separation cylinder is continuously formed with the separation plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745